            Case 1:18-cr-10250-DJC Document 77 Filed 11/26/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

______________________________________
                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
       v.                                        )
                                                 )          Case No. 18-cr-10250-DJC
BRANDON JAMES ZIOBROWSKI,                        )
                                                 )
       Defendant.                                )
                                                 )


                      GOVERNMENT’S AMENDED WITNESS LIST

       The government may call the following witnesses to testify at the trial in this matter. The

government reserves the right to modify or supplement this list as may be required by further

review of evidence, witness review, defense submissions and/or events at trial.

                                                 Respectfully submitted,

                                                 ANDREW E. LELLING
                                                 United States Attorney

                                     By:         /s/ Jason A. Casey
                                                 JASON A. CASEY
                                                 B. STEPHANIE SIEGMANN
                                                 Assistant U.S. Attorneys




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                                     /s/ Jason A. Casey
                                                     Jason A. Casey
                                                     Assistant U.S. Attorney
            Case 1:18-cr-10250-DJC Document 77 Filed 11/26/19 Page 2 of 2



                         THE UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

______________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
       v.                                  )
                                           )           Case No. 18-cr-10250-DJC
BRANDON JAMES ZIOBROWSKI,                  )
                                           )
       Defendant.                          )
                                           )

                             GOVERNMENT’S WITNESS LIST

 No.                Name                       Affiliation                 Location

  1              Victor Colon                   Civilian               Linthicum Heights,
                                                                              MD
  2             Holly Shorrock                  Civilian               Silver Spring, MD

  3              Mark Bachta                    Civilian                  Boston, MA

  4             Daniel McNeill              Detective,                  Cambridge, MA
                                       Cambridge Police Dept.
  5             Thomas Curtis           Electronics Engineer,          Washington, D.C.
                                    Federal Bureau of Investigation
  6            Samantha Abbott           Forensic Examiner,               Boston, MA
                                    Federal Bureau of Investigation
  7             Alyssa Dietrich     Support Operations Specialist,        Boston, MA
                                    Federal Bureau of Investigation
  8             Steven Kimball              Special Agent,                Boston, MA
                                    Federal Bureau of Investigation
  9           Gregory Comcowitch            Special Agent,                Boston, MA
                                    Federal Bureau of Investigation
 10              Emily Grenier             Special Agent,                 Austin, TX
                                   U.S. Dept. of Homeland Security,
                                   Homeland Security Investigations
 11              John Coleman               Special Agent,                Boston, MA
                                   U.S. Dept. of Homeland Security,
                                   Homeland Security Investigations


                                           2
